Citation Nr: 1701157	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for oscillopsia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to March 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's oscillopsia has not resulted in diplopia extending laterally between 21 and 40 degrees or upward between 21 and 30 degrees.

2.  The Veteran's oscillopsia has resulted in occasional dizziness.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for dizziness associated with oscillopsia have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 6090 (2015); 38 C.F.R. § 4.88a, Diagnostic Code 6204.
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by a VA examination in September 2011, during which the examiner conducted an eye examination, reviewed the claims file, discussed the Veteran's history, and discussed the Veteran's symptoms. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating for Oscillopsia-Laws and Analysis 

In his December 2011 Notice of Disagreement, the Veteran indicated that, although his oscillopsia was rated under Diagnostic Code 6090 for diplopia (double vision), his symptoms, which included dizziness, vision complications, nausea, and vomiting should have been considered under another diagnostic code.  In other words, the Veteran does not appear to contend that he is entitled to a higher rating under Diagnostic Code 6090 for diplopia, but instead maintains that a different diagnostic code should be applied to account for his current symptoms. 

Initially, the Board notes that oscillopsia is defined as "a symptom in which objects appear to wiggle, jerk, or move back and forth; it sometimes accompanies nystagmus, especially the downbeat type."  See Dorland's Illustrated Medical Dictionary 1342 (32nd ed. 2012). 

The Veteran is currently in receipt of a noncompensable rating under Diagnostic Code 6099-6090.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.
38 C.F.R. § 4.27 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27 (2015).

Diagnostic Code 6090 (2015) rates diplopia based on the degree of diplopia and the equivalent visual acuity.  Diplopia is measured using a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral), and the central field (20 degrees or less).  38 C.F.R. § 4.78 (a) (2015).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78 (b)(2) (2015).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (b)(3) (2015).

Under diagnostic code 6090 an evaluation of 0 percent is assigned for diplopia (double vision) that is occasional or that is correctable with spectacles or for diplopia which extends upward between 31 and 40 degrees.  A higher evaluation of 10 percent is not warranted unless there is evidence of diplopia extending laterally between 21 and 40 degrees or upward between 21 and 30 degrees.

During a September 2011 VA examination, the Veteran reported that his vision "jumps."  It was also indicated that the condition was stable and the Veteran was not receiving any treatment.  Symptoms were noted to include dryness and vision jumps.  Upon examination, there was no diplopia present and no visual field defect.  Visual acuity was not worse than 5/200.  The Veteran had corrected acuity in both eyes of 20/20.  The examiner also noted that no clear cause for the disorder had been determined.  

The evidence also includes an October 2010 VA PTSD examination where the Veteran was noted to have a medical history of dizzy spells/vertigo.  

Post-service VA treatment records show that in November 2011 the Veteran was seen, in pertinent part, for dizzy spells and blurred vision.  

Upon review of the evidence of record, the Board finds that the Veteran's oscillopsia does not warrant a compensable rating under Diagnostic Code 6090 as there is no evidence of diplopia extending laterally between 21 and 40 degrees or upward between 21 and 30 degrees.

Nonetheless, the Board finds that symptoms associated with the Veteran's oscillopsia are more appropriately rated under Diagnostic Code 6204 for peripheral vestibular disorders.  The Board acknowledges that the Veteran's oscillopsia disability involves the eyes, and not the inner ear as contemplated by Diagnostic Code 6204.  However, the Veteran's complaints of occasional dizziness, which is noted in the medical records and which the Veteran credibly claimed in his NOD is associated with his oscillopsia, is specifically listed under Diagnostic Code 6204.  This diagnostic code is also often used to rate vertigo, which the Board finds manifests similar symptoms as the Veteran's oscillopsia.  Indeed, it is reasonable to assume that dizziness would be a likely symptom resulting for oscillopsia because this disability is manifested by objects in the visual field appearing to wiggle, jerk, or move back and forth.   For these reasons, the Board finds that a 10 percent rating is warranted for dizziness associated with oscillopsia, rated by analogy to Diagnostic Code 6204.  See 38 C.F.R. § 4.88a, Diagnostic Code 6204 (10 percent is warranted for occasional dizziness).  

The Board has also considered the Veteran's statements regarding his symptom of nausea and vomiting.  However, the evidence does not show that these symptoms have been related to the Veteran's oscillopsia.  Rather, the Veteran is service-connected for residuals of an appendectomy, resulting in the removal of 6 inches of his large intestine.  In a March 2011 VA intestines examination, it was noted that the Veteran had a history of nauseas (weekly).  As such, it appears that the Veteran's nausea and vomiting have been considered in his already service-connected intestine disability, currently rated as 10 percent disabling. 

For these reason, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's dizziness associated with oscillopsia.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's oscillopsia is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the Veteran's visual acuity and impairment is considered under Diagnostic Code 6090.  Further, the Veteran's dizziness has been rated by analogy to Diagnostic Code 6204, which specifically contemplates occasional dizziness.   Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 
In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated that he was currently employed full-time. See September 2011 VA examination report.  As such, the issue of TDIU is not raised in this case.


ORDER

A 10 percent rating, but no higher, for dizziness associated with oscillopsia is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


